Citation Nr: 1643147	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  12-22526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1971 to August 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In his August 2012 VA Form 9 Appeal, the Veteran requested a videoconference hearing with the Board.  In a letter dated in August 2015, the Veteran and his representative were informed by the RO that his videoconference hearing was scheduled for October 6, 2015.  The Veteran failed to appear for his hearing, and, to date, has not submitted an argument as to why his hearing should be rescheduled.  The Board considers his request for a videoconference hearing to be withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability was not manifested during his active service, is not related to active service, and was not manifested within one year from the date of his separation from the military. 

2.  Tinnitus was not manifested during active service, is not related to active service, and was not manifested within one year from the date of his separation from the military. 





CONCLUSION OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was not incurred in or aggravated by active service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in July 2010 and November 2010 letters, prior to the initial adjudication of the claims.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, post-service treatment records, and lay statements.  In addition, the Veteran was provided with a VA examination in October 2010.  As the examination included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the evidence is adequate to make a determination on these claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits.

II.  Service Connection

The Veteran contends that his current bilateral hearing loss disability and tinnitus were caused by in-service noise exposure.  Having carefully considered the claims in light of the record and applicable law, the Board concludes that the preponderance of the evidence is against the claims and the benefits sought on appeal will be denied.
A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran's May 1971 enlistment audiological examination disclosed the following thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
5
X
10
LEFT
35
0
15
X
0
The Veteran's July 1972 separation audiological examination disclosed the following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
X
10
LEFT
20
15
15
X
10

The Veteran's service treatment records are silent regarding injuries to the Veteran's ears.  The July 1972 separation examination listed the Veteran's ears and drums as normal.  Additionally, the Veteran did not meet the criteria for a bilateral hearing loss disability at his entrance or separation audiological examinations as there were no thresholds of 40 decibels or greater and there were less than 3 frequencies for each ear where thresholds were 26 decibels or greater.  See 38 C.F.R. § 3.385.

The Veteran's VA treatment records indicate that he did not seek treatment for bilateral hearing loss or tinnitus until May 2010.

In October 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed bilateral hearing loss disability and tinnitus.  The Veteran reported that he was exposed to noise from small arms fire, heavy artillery, mortars, grenades, tanks, missile launchers, and heavy equipment during his active service.  He also disclosed that he had occupational noise exposure following his separation from active service.  He worked in a textile mill for 20 years where no hearing protection was required.  He also worked for 3 years in a poultry plant were no hearing protection was required.  Then he worked at a plastics company for 3 years where hearing protection was required but he did not use it properly, because the noise helped his tinnitus.  The Veteran reported constant tinnitus that started while he was in service.  Audiological testing revealed sensorineural hearing loss bilaterally.  The VA examiner indicated that the Veteran's tinnitus was a symptom of his hearing loss.  She opined that it was less likely than not that the Veteran's hearing loss and tinnitus were the result of noise exposure during active service.  The examiner recognized that there was a threshold shift during service, but she elaborated that the threshold shifts that occurred in service where within the normal limits.  The Veteran had a significant history of occupational noise exposure where hearing protection was either not supplied or not used correctly after service.

Under certain circumstances, a layperson is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  
The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard the Veteran's statements that he has hearing loss and tinnitus are credible.  

However, the Veteran's statements are outweighed by the VA examiner's opinion that the Veteran's bilateral hearing loss disability and tinnitus are not related to service.  This opinion is highly probative as it reflected the VA examiner's specialized knowledge, training, and experience as to the diagnosis and etiology of these disabilities, as well as consideration of all relevant lay and medical evidence of record.  To the extent the Veteran asserts that his current bilateral hearing loss disability and tinnitus are related to service, the etiology of these disorders are complex medical matters beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Whether the Veteran has a bilateral hearing loss disability and tinnitus that are related to service requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  In this regard, a medical professional has greater skill.  

To the extent that there is a report of hearing loss and tinnitus since service, such reports are inconsistent with the contemporaneous records and are not credible.  Here, the separation examination disclosed that his auditory acuity was normal and he denied pertinent pathology.  The Veteran had significant noise exposure for over 20 years following service without the benefit of hearing protection.  Additionally, VA treatment records indicate that he did not seek treatment for tinnitus and bilateral hearing loss until 2010 many years after his separation from active service.  Here, an organic disease of the nervous system was not noted during service and he did not have characteristic manifestations sufficient to identify the disease entities during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In sum, neither a hearing loss disability nor tinnitus were manifest during service or within one year of separation and neither is otherwise related to service.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus are not warranted.


	(CONTINUED ON NEXT PAGE)








ORDER

Service connection for a bilateral hearing loss disability is denied. 

Service connection for tinnitus is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


